DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on December 18, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 is being considered by the examiner.

Terminal Disclaimers Accepted/Approved

The Electronic Terminal Disclaimers filed on December 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patents No. 10,654,446 B2, No, 10,647,296 B2, No. 10,328,899 B2 , and No, 10,328,898 B2 have been accepted. The terminal disclaimers have been recorded. 


Reason for Allowance

Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising among other limitations: at least one low-frequency transmitter in communication with the communication gateway and configured to transmit a ping request to the wireless charging apparatus of the portable device; and a passive entry / passive start (PEPS) system configured to communicate with the communication gateway; wherein: the wireless charging apparatus of the portable device is configured to receive the ping request; the portable device is configured to transmit a response to the ping request over the communication connection to the communication gateway; the communication gateway is configured to receive the response to the ping request from the portable device over the communication connection and to authenticate the portable device based on information included in the received response; and the PEPS system is configured to perform a vehicle function in response to the communication gateway authenticating the portable device, the vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, allowing a wireless charging station of the vehicle to charge the portable device, and allowing the vehicle to be started, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 11, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 11, comprising among other limitations: transmitting, with at least 

As to claims 2-10 and 12-20 directly/indirectly depend from allowed claim 1, 11  and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Patent No. 8,930,045 B2 to Oman et al, disclose a passive entry passive start (PEPS) vehicle security system configured to thwart a relay attack on the system. The system includes one or more ultra wideband transceivers (UWBX) installed on a vehicle and configured to transmit a request pulse at a request time. A mobile UWBX, possibly installed in a nomadic device such as a smart phone, is configured to transmit a reply pulse in response to the request pulse. A controller is configured to determine a distance between each UWBX and the mobile UWBX based on a time interval between the request time and a time that corresponds to when the reply pulse is received by the each UWBX. The controller may also be configured to unlock doors of the vehicle only if the distance is less than an unlock threshold.
U.S. Publication No. 2014/0240091 A1 of Talty et al, disclose a system and method for employing BLE nodes in a PEPS system to determine whether a FOB is within or outside of a vehicle. The method includes interrogating the FOB using a signal transmitted by a BLE device on the vehicle to determine whether the FOB is in a predetermined vicinity of the vehicle and receiving a Bluetooth signal at the BLE device that is transmitted by the FOB if the FOB is in the vicinity of the vehicle. The method also included determining a transmit power of the Bluetooth signal transmitted by the FOB and determining a receive power of the Bluetooth signal transmitted by the FOB and received by the BLE device. The method uses the transmit power and the receive 
U.S. Publication No. 2014/0330449 A1 of Oman et al, disclose a passive entry passive start (PEPS) vehicle security system configured to thwart a relay attack on the system. The system includes one or more ultra wideband transceivers (UWBX) installed on a vehicle and configured to transmit a request pulse at a request time. A mobile UWBX, possibly installed in a nomadic device such as a smart phone, is configured to transmit a reply pulse in response to the request pulse. A controller is configured to determine a distance between each UWBX and the mobile UWBX based on a time interval between the request time and a time that corresponds to when the reply pulse is received by the each UWBX. The controller may also be configured to unlock doors of the vehicle only if the distance is less than an unlock threshold.
U.S. Publication No. 2015/0161834 A1 of Spahl et al, disclose a convenience controller activates a small zone high location precision welcoming detecting function (with high current utilization) in response to a detected arrival of an authorized user into a larger zone low location precision welcoming detecting function (with low current utilization) approach region around a vehicle. A short range transmitter broadcasts a polling signal covering the region. The short range transmitter has an approach pending mode wherein the polling signal is broadcast according to a first predetermined repetition and a baseline mode wherein the polling signal is broadcast according to a lower repetition. The short range transmitter has a first power drain in the approach pending mode. A wireless communication system is configured to monitor for user activity outside the approach region corresponding to a potential user entry into the 
U.S. Publication No. 2016/0063786 A1 of Lewis et al, disclose a method is disclosed in which the signal strength of a wireless connection is evaluated to determine a proximity of a portable electronic device relative to a vehicle. Based on the determined proximity of the portable electronic device, one or more doors of the vehicle are unlocked. A push button ignition of the vehicle is also enabled based on a determination that the portable electronic device is located within the vehicle.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






	/SISAY YACOB/						January 16, 2021           Primary Examiner, Art Unit 2685